               Case 2:20-cv-01216-JLR Document 60 Filed 10/14/20 Page 1 of 2




 1                                                THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   MICROSOFT CORPORATION,                      CASE NO.: 2:20-cv-01216-JLR
10
                  Plaintiff,                     ORDER GRANTING UNOPPOSED
11        v.                                     MOTION FOR LEAVE TO FILE
                                                 UNDER SEAL AN UNREDACTED
12    NEODRON LTD., ATMEL CORPORATION,           VERSION OF ATMEL’S REPLY IN
      and ATMEL GLOBAL SALES LTD.,               SUPPORT OF MOTION TO DISMISS
13                                               COMPLAINT
                  Defendants.
14                                               NOTE ON MOTION CALENDAR:
                                                 October 9, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                       WEINTRAUB TOBIN
     [PROPOSED] ORDER GRANTING                                  10250 Constellation Blvd., Suite 2900
     MOTION TO SEAL                                                   Los Angeles, CA 90067
      2:20-cv-01216-JLR                                                Tel.: (310) 858-7888
                                                                       Fax: (310) 550-7191
               Case 2:20-cv-01216-JLR Document 60 Filed 10/14/20 Page 2 of 2




 1          The Court, having considered the Unopposed Motion for Leave to File Under Seal an

 2   Unredacted Version of Defendants’ Reply in Support of Defendants’ Motion to Dismiss

 3   Complaint, as well as all other matters presented to the Court, and compelling reasons having been

 4   shown, HEREBY ORDERS that the Unopposed Motion is GRANTED. The unredacted copy of

 5   Defendants’ Reply in Support of Atmel’s Motion to Dismiss Complaint shall be kept under seal.

 6          IT IS SO ORDERED.

 7



                                                  A
 8

 9   Dated this 14th day of October, 2020.
10                                                THE HONORABLE JAMES L. ROBART
                                                  UNITED STATES DISTRICT JUDGE
11
     Submitted by:
12
      Jo Dale Carothers (pro hac vice)
13    Eric A. Caligiuri (pro hac vice)
      WEINTRAUB TOBIN
14
      10250 Constellation Boulevard, Suite 2900
15    Los Angeles, CA 90067
      Telephone: (310) 858-7888
16    Facsimile: (310) 550-7191
      Email: jcarothers@weintraub.com
17    Email: ecaligiuri@weintraub.com
18
      Stephanie L. Jensen, WSBA #42042
19    Tyre L. Tindall, WSBA #56357
      WILSON SONSINI GOODRICH & ROSATI, P.C.
20    701 Fifth Avenue, Suite 5100
      Seattle, WA 98104-7036
21    Telephone: (206) 883-2500
22    Facsimile: (206) 883-2699
      Email: sjensen@wsgr.com
23    Email: ttindall@wsgr.com

24    Attorneys for Defendants Atmel Corporation
      and Atmel Global Sales Ltd.
25

26

27
                                                         -1-                      WEINTRAUB TOBIN
     [PROPOSED] ORDER GRANTING                                             10250 Constellation Blvd., Suite 2900
     MOTION TO SEAL                                                              Los Angeles, CA 90067
      2:20-cv-01216-JLR                                                           Tel.: (310) 858-7888
                                                                                  Fax: (310) 550-7191
